Name: 83/322/EEC: Commission Decision of 16 June 1983 amending for the fourth time Decision 82/827/EEC concerning certain measures of protection against classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-06-29

 Avis juridique important|31983D032283/322/EEC: Commission Decision of 16 June 1983 amending for the fourth time Decision 82/827/EEC concerning certain measures of protection against classical swine fever Official Journal L 171 , 29/06/1983 P. 0030 - 0030+++++( 1 ) OJ NO 121 , 29 . 7 . 1964 , P . 1977/64 . ( 2 ) OJ NO L 378 , 31 . 12 . 1982 , P . 57 . ( 3 ) OJ NO L 347 , 7 . 12 . 1982 , P . 25 . ( 4 ) OJ NO L 121 , 7 . 5 . 1983 , P . 22 . ( 5 ) OJ NO L 143 , 2 . 6 . 1983 , P . 46 . ( 6 ) OJ NO L 160 , 18 . 6 . 1983 , P . 49 . COMMISSION DECISION OF 16 JUNE 1983 AMENDING FOR THE FOURTH TIME DECISION 82/827/EEC CONCERNING CERTAIN MEASURES OF PROTECTION AGAINST CLASSICAL SWINE FEVER ( 83/322/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 64/432/EEC OF 26 JUNE 1964 ON ANIMAL HEALTH PROBLEMS AFFECTING INTRA-COMMUNITY TRADE IN BOVINE ANIMALS AND SWINE ( 1 ) , AS LAST AMENDED BY DIRECTIVE 82/893/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 9 THEREOF , WHEREAS , FOLLOWING THE EPIZOOTIC OF CLASSICAL SWINE FEVER WHICH WAS DECLARED IN CERTAIN REGIONS OF THE TERRITORY OF THE NETHERLANDS , THE COMMISSION ADOPTED DECISION 82/827/EEC OF 24 NOVEMBER 1982 CONCERNING CERTAIN MEASURES TO PREVENT THE SPREAD OF CLASSICAL SWINE FEVER ( 1 ) ; WHEREAS SINCE THEN THE PERSISTENCE OF THE DISEASE AND ITS EXTENSION OUTSIDE THE ZONE CONCERNED HAS LED THE COMMISSION TO AMEND THAT DECISION BY DECISIONS 83/217/EEC ( 4 ) AND 83/261/EEC ( 5 ) , AND THE LAST TIME BY DECISION 83/304/EEC ( 6 ) , THE MEASURES APPLYING BEING THOSE IN INTRA-COMMUNITY TRADE IN LIVE PIGS ; WHEREAS , IN THE LIGHT OF THE EVOLUTION OF THE DISEASE , IT IS CONSIDERED NECESSARY TO MAINTAIN THOSE MEASURES FOR LIVE PIGS COMING FROM CERTAIN PARTS OF THE TERRITORY OF THE NETHERLANDS IN WHICH THE SITUATION HAS AS YET NOT BEEN TOTALLY CLARIFIED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 COMMISSION DECISION 82/827/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . ARTICLE 1 IS REPLACED BY THE FOLLOWING : " ARTICLE 1 THE MEMBER STATES SHALL FORBID THE INTRODUCTION INTO THEIR TERRITORY OF LIVE PIGS COMING FROM SOME PARTS OF THE TERRITORY OF THE PROVINCE OF LIMBOURG , THE PROVINCE OF GUELDRE AND THE PROVINCE OF UTRECHT WHICH HAVE BEEN DEFINED BY THE DUTCH AUTHORITIES . THESE LIMITS ARE DEFINED IN THE ANNEX TO THIS DECISION . " 2 . IN ARTICLE 2 , " 19 MAY 1983 " IS REPLACED BY " 16 JUNE 1983 " . 3 . IN ARTICLE 3 ( A ) , " 20 JUNE 1983 " IS REPLACED BY " 5 JULY 1983 " . 4 . IN THE ANNEX , POINTS 1 AND 2 ARE DELETED . 5 . IN THE ANNEX , POINTS 3 AND 4 BECOME RESPECTIVELY POINTS 1 AND 2 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 16 JUNE 1983 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION